MEMORANDUM **
Sergio Zamora-Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s removal order and denial of his application for cancellation of removal.
Zamora-Sanchez’s contention that the BIA’s streamlining regulations violates his right to due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.